BLACKMAR, Judge,
concurring in result.
Taxation of real estate is a controversial subject which has occupied a great deal of this Court’s time over the years, without great progress in the resolution of recurring problems. Both the federal and state constitutions mandate equality in assessed valuation,1 but equality is a relative term because there is no such thing as “true value” and any assessment is a mere estimate. Cupples Hesse Corporation v. State Tax Commission, 329 S.W.2d 696, 700 (Mo.1959). The judicial role, furthermore, is a limited *516one. The courts are not capable of correcting all inequities in assessment.
When the apartment building in issue was converted to condominium ownership in 1979 the assessor, pursuant to the command of § 448.100, RSMo 1978, undertook to determine an assessed valuation for each individual unit. The assessment process began with the purchase price of the units, which is undoubtedly the best available indication of market value. The assessor then reduced the values determined by a factor of .763, calculated to represent the increase in value of the subject property between 1974 and 1980. This was done because property in the vicinity had last been assessed in 1974. The assessment was then calculated at one-third of the constructive 1974 valuation. The applicants do not challenge the values so calculated in the abstract. Their claim, rather, is that their property is overvalued with respect to other high-rise property in the area which has not been converted to condominium ownership.
The appellants introduced evidence that the neighborhood in which their property is located has numerous high-rise apartment buildings. An expert appraiser testified as to the comparability of these properties, and the record contains descriptions and illustrations which support his testimony. All these properties were reassessed in 1974. Those which converted to condominium ownership were reassessed; other properties were not. The record does not contain evidence as to the value of other condominium property in the area, but it does show that the aggregate assessed valuation of the appellants’ property substantially exceeds the assessed valuation determined in 1974.
The Commission frankly holds that the assessor acted properly in taxing condominium property differently from other property, stating that different treatment is “statutorily mandated.” It then holds that the appellant’s proof is defective, first, in not showing the market value of comparable condominium property, and, second, in not showing the market value of the high rise, non-condominium property which the appellants rely on for comparative purposes. The Commission upheld the sustention of a “directed verdict,” in holding that the appellants did not make a case. It did not weigh the evidence or make a factual determination.
I question the Commission’s holding, on both the facts and the law. It apparently sanctions the recognition of a subclass of residential property consisting of condominiums. This is contrary to law.2 It would consider the form of ownership, which is questionable under the teaching of Meadowbrook Country Club v. State Tax Commission, 538 S.W.2d 310 (Mo.1976).
The Commission’s factual assumptions are likewise questionable. The Assessor’s 1974 valuations are presumed to be correct. Yet now it is claimed that the aggregate value of the appellants’ property, adjusted to the 1974 market value, is greater than the value actually determined in 1974. The only thing shown to have happened in the interim is the conversion to condominium use. We do not have the benefit of the Commission’s fact finding as to the $400,000 expended at the time the property was put up for sale in condominium units, but there are strong indications that the expenditures were for painting and other routine maintenance and not for structural improvements such as would affect the assessed valuation. Any claim that property is necessarily more valuable when sold as condominium units than if held for rental as apartments would seem to run counter to one of Euclid’s axioms, which teaches that the whole is equal to the sum of its parts. It is also reasonable to assume that prospective purchasers of high-rise buildings, in determining what they are willing to pay, will consider the possibility of economic advantage in conversion to condominium usage.
I conclude, therefore, that there is evidence from which the Commission could have found discrimination. I do not say that the Commission was compelled to *517make this finding; only that it should not have sustained a motion to dismiss.
But it does not necessarily follow that the taxpayers are entitled to relief. We held in Breckenridge Hotels Corporation v. Leachman, 571 S.W.2d 251 (Mo. banc 1978), that a taxpayer states a claim for relief by asserting that new construction was assessed at a higher percentage of value than old property. It would follow that there is an invidious discrimination if condominium property is in fact assessed at a higher percentage of market value than virtually identical highrise property held for rental. But in Drey v. State Tax Commission, 345 S.W.2d 228 (Mo.1961) we recognized that courts are not equipped to set valuations, even if finding flaws in the assessor’s procedures. And in State ex rel. Cassilly v. Riney, 576 S.W.2d 325 (Mo. banc 1979) we emphasized the authority and responsibility of the Commission in equalizing assessments, both inter-county and intra-county, while expressing our realization that perfect equalization cannot be achieved and updated instantaneously and that the assessors and the Commission should be afforded some measure of flexibility in the performance of their duties. I believe that Cassilly indicates that we should stay our hand.
There was perfect occasion to reassess the individual units constituting the appellants’ property. There was no deliberate discrimination, even though there may have been some misapprehension of the law’s requirements. The situation is similar to the reassessment of property containing new construction, which must be done quickly in order to serve the public interest. There is a tendency to allow the assessed valuation of other property to remain as it is. Cassilly teaches that the duty of reappraisal is constant and that it extends to property which has not changed in form just as much as to property which requires a new assessment. The Court has to assume that officers will do their duty and that they will make such adjustments as are necessary. In that case there was evidence of dilatoriness in reassessing other property, which seems to have troubled the Court. I do not find such indications in the present record. It would not be appropriate, all things considered, to direct a rollback of the appellants’ assessments.
I therefore join in the affirmance of the judgment.

. U.S. Const, amend. XIV, § 1; Mo. Const, art. X, § 1.


. See Mo. Const, art. X, § 4(a). See also In re St. Joseph Lead Co., 352 S.W.2d 656, 663 (Mo. 1961) and Drey v. State Tax Commission, 345 S.W. 228, 237 (Mo.1961).